                                                        FILED
                                                     AUG 22 2019
                                                    Clerk. us UISII 11.,, �curt
                                                  District of Montana • BIiiing�




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


UNITED STATES OF AMERICA,
                                            CR 17-82-BLG-SPW &
                    Plaintiff,              14-17-BU-SPW

VS.                                             ORDER

NICOLE MARJE LANCE,

                    Defendant.

      For the reasons stated on the record, Nicole Marie Lance is hereby released

from the custody of the U.S. Marshal Service.

      DATED this 22nd day of August, 20&


                                                                ? td�
                                              U      P.       ATTERS
                                             U.S. DISTRICT JUDGE




                                        1
